UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6062



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LEO BREEDEN, a/k/a Joey,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge; James E. Seibert, Magistrate Judge. (CR-00-57, CA-
02-49-3)


Submitted:   March 20, 2003                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Leo Breeden, Appellant Pro Se.     Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert Leo Breeden seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

The   district   court   referred   this   case   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).           The magistrate judge

recommended that relief be denied and advised Breeden that the

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.    Despite this warning, Breeden failed to object to

the magistrate judge’s recommendation.*

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.               See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).        Breeden has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.




      *
      The magistrate judge’s report and recommendation was entered
on December 3, 2002. Breeden did not file any objection to the
report and recommendation, but filed a notice of appeal on
December 16, 2002.    The district court adopted the magistrate
judge’s report and recommendation and denied Breeden’s § 2255
motion on January 8, 2003.


                                     2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3